DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Dependent claim 3 is objected to because it does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
rd limitation), the term “a top portion” is recited.  Is this top portion the same as or different from the previously recited top portion?
Regarding claim 1 (4th limitation), the word “its” is recited.  To what previously recited structure is this word referring?
Regarding claim 2, the words “its” and “itself” are recited.  To what previously recited structure are these words referring?
Regarding claim 5, the word “can” is recited.  Is this word intended to define a required or optional condition?
Regarding claim 8, the term “the user” lacks proper antecedent basis.
Regarding claim 9, the term “the desired rotational angle” lacks proper antecedent basis.
Regarding claims 10 and 11, the term “the adjustable head” lacks proper antecedent basis.
Regarding claim 10, the word “it” is recited.  To what previously recited structure is this word referring?
Regarding claim 13, the term “inner housing” is recited.  Is this term intended to refer back to the previously recited inner casing or is it defining additional structure?
Regarding claim 18, the term “the mobile application” lacks proper antecedent basis.
Regarding claim 19, the term “the user” lacks proper antecedent basis.
Accordingly, these claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Bowman (U.S. Patent Application Publication No. 2008/0289264).
	Regarding independent claims 1 and 14, Bowman describes a concealed storage system/method for storing objects, the system/method comprising: 
an outer casing (30) having a top portion and an open bottom portion (40) defining a hollow interior of the outer casing; 
an inner casing (box: ¶ [0027]) securely and movably positioned in the interior of the outer casing, wherein the inner casing comprises one or more compartments for securely storing objects, a top portion and a bottom portion (¶ [0027]); 
a pulley system (54, 56) securely and operatively positioned on a top portion of the inner casing, wherein the pulley system moves the inner casing in and out of the outer casing when actuated by a motor (50) from a recessed state and non-recessed state (¶ [0027]); and 
a normalized conductive object (70) attached to the bottom portion of the inner casing such that when the inner casing is in its recessed state, the normalized conductive object is flush to a ceiling (see e.g., Fig. 2).



Regarding claim 5, wherein the pulley system is operatively connected to the motor for moving the inner housing down to the non-recessed position so a user can access the objects stored in the one or more compartments of the inner casing (Figs. 1 and 2; ¶ [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 7 and 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Bowman, and further in view of Hall (U.S. Patent Application Publication No. 2021/0039883).
Regarding claims 3, 6, 7, 16 and 18, while Bowman does describe using a wireless remote control that functions in the same manner as a garage door opener (¶ [0022]), Bowman does not appear to expressly describe the use of a mobile smart device/software application to control the pulley system and motor.  As evidenced by Hall, it was old and well-known in the art to utilize a mobile smart device/software application to control the pulley system and motor for such concealed storage systems (Fig. 6; ¶¶ [0048] – [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mobile smart device/software application to control the pulley system and motor for ease of use purposes by the end user.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claims 4 and 17, the normalized object in the ceiling of Hall is a light fixture (75). 

Claims 8-12, 19 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Bowman, and further in view of DeLorean (U.S. Patent Application Publication No. 2016/0135593).
Regarding claims 8-11, 19 and 20, Bowman does not appear to expressly describe an adjustable head attached to the top portion of the inner casing that allows the inner casing to be rotated.  As evidenced by DeLorean, it was old and well-known in the art to provide such an KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claim 12, Bowman describes a spring (¶ [0029]) connected to the pulley system.  Bowman does not appear to expressly describe the use of a sensor.  As evidenced by DeLorean, it was old and well-known in the art to use sensors (4430) to signal the motor to shut off.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recited safety measures to protect the system from malfunction or misuse.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Bowman, and further in view of Klooth (U.S. Patent Application Publication No. 2015/0272323).
Bowman does not appear to expressly describe the use of clips.  As evidenced by Klooth, it was old and well-known in the art to utilize clips (19-22) capable of being removed to provide access to the interior of the system when the power is out.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recited safety measures to provide a means to access the interior of the system when no power is KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to bolster the structural integrity of the system, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635